       Case 2:20-cv-00281-JCM-BNW Document 12
                                           11 Filed 05/11/20
                                                    05/06/20 Page 1 of 2



   LUCIAN J. GRECO, JR., ESQ.
 1 Nevada State Bar No. 10600
   JARED G. CHRISTENSEN, ESQ.
 2 Nevada State Bar No. 11538
   DANIELLE M. MERIWETHER, ESQ.
 3 Nevada State Bar No. 14924
   BREMER WHYTE BROWN & O’MEARA LLP
 4 1160 N. TOWN CENTER DRIVE
   SUITE 250
 5 LAS VEGAS, NV 89144
   TELEPHONE: (702) 258-6665
 6 FACSIMILE: (702) 258-6662
   lgreco@bremerwhyte.com
 7 jchristensen@bremerwhyte.com
   dmeriwether@bremerwhyte.com
 8
   Attorneys for Defendant,
 9 JAMES RIVER INSURANCE COMPANY
10
11                               UNITED STATES DISTRICT COURT
12                                   DISTRICT OF NEVADA
13
     RENATO JOSE MAIA ALVES,           ) Case No. 2:20-cv-00281-JCM-BNW
14                                     )
                  Plaintiff,           ) STIPULATION FOR DISMISSAL
15                                     ) WITH PREJUDICE AND ORDER
            vs.                        )
16                                     )
     JAMES RIVER INSURANCE             )
17   COMPANY; DOE INDIVIDUALS 1-20, )
     inclusive; and ROE ENTITIES 1-20, )
18   inclusive,                        )
                                       )
19                Defendants.          )
                                       )
20
21            It is hereby stipulated and agreed to between Defendant JAMES RIVER
22 INSURANCE COMPANY, by and through its attorneys of record Lucian J. Greco,
23 Jr., Esq., Jared G. Christensen, Esq. and Danielle M. Meriwether, Esq., of the law firm
24 of BREMER WHYTE BROWN & O’MEARA LLP, and Plaintiff RENATO JOSE
25 MAIA ALVES, by and through his attorney, Michael C. Lafia, Esq., of the
26 DIMOPOULOS INJURY LAW, that the Complaint against JAMES RIVER
27 INSURANCE COMPANY is hereby DISMISSED WITH PREJUDICE, in this matter
28 ///


     1256.368 4842-8636-1018.1
       Case 2:20-cv-00281-JCM-BNW Document 12
                                           11 Filed 05/11/20
                                                    05/06/20 Page 2 of 2



 1 each party is to bear their own attorneys’ fees and costs.
 2 DATED: May 6, 2020                                DATED: May 6, 2020
 3
      /s/ Danielle M. Meriwether                      /s/ Michael C. Lafia   ___
 4   Lucian J. Greco, Jr., Esq.                      Michael C. Lafia, Esq.
 5   Nevada Bar No. 10600                            Nevada Bar No. 12989
     Jared G. Christensen, Esq.                      Dimopoulos Injury Law
 6   Nevada State Bar No. 11538                      Attorney for Plaintiff,
 7   Danielle M. Meriwether, Esq.                    RENATO JOSE MAIA ALVES
     Nevada Bar No. 14924
 8   Bremer Whyte Brown & O’Meara LLP
 9   Attorneys for Defendant
     JAMES RIVER INSURANCE
10   COMPANY
11
12                                           ORDER
13            The foregoing Stipulation of the parties is accepted and approved, and Case No.
14 2:20-cv-00281-JCM-BNW is hereby dismissed with prejudice, with each party to bear
15 its own attorneys’ fees and costs.
16            IT IS SO ORDERED.
17            DATED this
                    May_____   day of
                         11, 2020.                               , 2020.
18
19                                            __________________________________
20                                            U.S. DISTRICT COURT JUDGE

21
22 Respectfully Submitted by:
23 BREMER WHYTE BROWN & O’MEARA LLP
24
25 By:        /s/ Danielle M. Meriwether
26            Lucian J. Greco, Jr., Esq., Nevada State Bar No. 10600
              Jared G. Christensen, Esq., Nevada State Bar No. 11538
27            Danielle M. Meriwether, Esq., Nevada State Bar No. 14924
              Attorneys for Defendant,
28            JAMES RIVER INSURANCE COMPANY
                                                 2

     1256.368 4842-8636-1018.1
